 1
 2
 3
 4
 5
 6
                                                             JS-6
 7
 8
 9
10
11                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION
13
     UNITED STATES OF AMERICA,          Case No.: 2:19-cv-1736 JFW(PLAx)
14
              Plaintiff,                Judgment and Permanent Injunction
15
16                  v.

17   CUBBY WILLIAMS, individually
18   and doing business as WILLIAMS
     FINANCIAL NETWORK, et al.
19
              Defendants.
20
21
22
23
24
25
26
27
28
 1        On the United States of America’s motion for default judgment and for
 2   good cause shown:
 3        1.    Default judgment is entered in favor of the United States and
 4   against Cubby Williams, individually and doing business as Williams
 5   Financial Network, and Williams Financial Network, Inc.
 6        2.    The Court finds:
 7              a.   That Defendants have continually and repeatedly engaged
 8   in fraudulent or deceptive conduct that substantially interferes with the
 9   proper administration of the Internal Revenue Code (26 U.S.C) (IRC), they
10   have continually and repeatedly engaged in conduct that is subject to
11   penalty under IRC § 6694, and injunctive relief is appropriate under IRC
12   § 7407;
13              b.   That an injunction solely prohibiting Defendants’ fraudulent
14   conduct would not be sufficient to prevent their interference with the proper
15   administration of the Internal Revenue Code and, therefore, an injunction
16   under IRC § 7407 prohibiting Defendants from acting as tax-return
17   preparers is appropriate;
18              c.   That Defendants have engaged in conduct that is subject to
19   penalty under IRC § 6701 and that injunctive relief is appropriate under IRC
20   § 7408; and
21              d.   That Defendants have continually and repeatedly engaged
22   in conduct that substantially interferes with the enforcement of the Internal
23   Revenue Code by preparing and filing fraudulent federal income-tax returns
24   and that injunctive relief is appropriate under IRC §§ 7402 to prevent
25   recurrence of that conduct.
26        3.    Defendants and all persons who are in active concert or
27   participation with them are permanently barred from directly or indirectly:
28
                                           2
 1              a.    Acting as a federal tax-return preparer and preparing or
 2   filing federal tax returns and forms, including assisting in the preparation or
 3   filing of federal tax returns and forms, for others;
 4              b.    Representing others before the IRS;
 5              c.    Advising anyone concerning federal tax matters;
 6              d.    Owning, operating, managing, controlling, working for,
 7   profiting from, or volunteering for any business that provides services
 8   relating to the filing or preparation of federal tax returns;
 9              e.    Using, maintaining, renewing, obtaining, transferring,
10   selling, or assigning any PTIN and EFIN;
11              f.    Engaging in any activity that is subject to penalty under 26
12   U.S.C. §§ 6694 or 6701;
13              g.    Engaging in conduct that substantially interferes with the
14   proper administration or enforcement of the internal-revenue laws; and
15              h.    Promoting any abusive tax-avoidance scheme.
16        4.    Defendants, at their own expense, shall:
17              a.    Send by certified mail, return receipt requested, a copy of
18   this judgment and permanent injunction and a copy of the complaint, to each
19   person for whom they each have prepared a federal tax return or any other
20   federal tax form since January 1, 2015;
21              b.    Turn over to the United States copies of all tax returns and
22   claims for refunds that they each have prepared since January 1, 2015;
23              c.    Turn over to the United States a list with the name,
24   address, telephone number, email address, and social security number or
25   other tax identification number of all customers for whom each Defendant
26   has prepared a tax return or claim for refund since January 1, 2015;
27
28
                                             3
 1              d.     Surrender to the Secretary of the Treasury or his delegate
 2   all PTINs held by, assigned to, or used by each Defendant and all EFINs
 3   held by, assigned to, or used by each Defendant;
 4              e.     Prominently post a copy of the injunction in each place of
 5   business where each Defendant prepared tax returns;
 6              f.     File a sworn statement with the Court evidencing each
 7   Defendant’s compliance with each directive set forth in paragraphs 4(a)
 8   through 4(e) above within 45 days of entry of this judgment and permanent
 9   injunction; and
10              g.     Keep records of each Defendant’s compliance with each
11   directive set forth in paragraph 4(a) through 4(e) above.
12        5.    The United States is authorized to monitor Defendant’s
13   compliance with this injunction through post-judgment discovery.
14        IT IS SO ORDERED.
15
16        Dated: July 23, 2019               _________________________________
17                                           JOHN F. WALTER
18                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                            4
